Citation Nr: 1602215	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-33 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a sinus disability, to include allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had service from November 1975 to November 1978 and in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2015, the Veteran testified at a video-conference Board hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a sinus disability or allergic rhinitis that is related to his military service.  The Board finds that further medical opinion is necessary before deciding this appeal.

Service records reflect that at entry into service the Veteran reported having mild hay fever.  During service he was treated for hay fever in June 1977.  In addition, in May 1978, he complained of sinus problem and was assessed with "allergy."  At separation from service the Veteran again reported having hay fever.

During a VA examination in October 2010 the Veteran stated that he had sinus problems since serving in Korea in the military.  It was noted that he had seasonal allergies.  No sinus condition was diagnosed.  A VA examination dated April 2015 shows the Veteran was found to have allergic rhinitis (hay fever).  The April 2015 examiner noted that allergic rhinitis was diagnosed in service, and that the Veteran had a prior history of "mild hay fever."  Sinus x-ray results from this examination revealed normal findings.  This examiner opined that the Veteran's current sinus condition was less likely than not incurred in or caused by service. 

Following the September 2015 hearing before the undersigned, the Veteran submitted an October 2015 X-ray report from J.J., M.D. showing chronic maxillary sinusitis.   As the Veteran now has evidence of current maxillary sinusitis, additional comment by the examiner is necessary.

In addition, while the April 2015 examiner did provide some rationale regarding etiology and prevalence of allergic conditions, the Board finds that 38 C.F.R § 3.380 is implicated by the facts of this appeal.  That regulation indicates that diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  See 38 C.F.R § 3.380 (2015).  

Given the above, an additional opinion is warranted regarding whether the Veteran's allergic rhinitis and sinusitis were incurred in or aggravated by service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the April 2015 VA examiner for an addendum opinion.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  The examiner is asked to address the following:

(a)  Provide a brief comparative study of the Veteran's allergic rhinitis severity at enlistment and throughout service.

(b)  Did the Veteran's allergic rhinitis clearly preexist his military service?

(c)  If the Veteran's allergic rhinitis clearly preexisted his military service, is it clear that the allergic rhinitis was not aggravated beyond the normal progression of the disease during service?  

(d)  If the answer to (b) or (c) is no, for purposes of the opinion please accept as fact that the Veteran did not have allergic rhinitis at entry into service.  While the Board recognizes that the evidence may suggest the presence of disability at entry into service, in certain situations the Board must consider the Veteran free of disability.  With that premise in mind, is it at least as likely as not (50 percent probability or more) that the current allergic rhinitis had its onset in or is otherwise related to the Veteran's military service?

(e)  Is it at least as likely not (50 percent probability or more) that the Veteran's sinusitis, shown on X-ray in October 2015, had its onset in or is otherwise related to the Veteran's military service?  In answering this question, please address the significance, if any, of the Veteran's sinus complaints in May 1978.

A complete rationale for all opinions expressed should be provided.  

2.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




